Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159566(98)
  159567                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  YREVA MUHAMMAD, Personal Representative                                                              Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  of the ESTATE OF ROBERT MUHAMMAD,                                                                                     Justices
              Plaintiff-Appellant,
                                                                     SC: 159566, 159567
  v                                                                  COA: 341745, 343236
                                                                     Kent CC: 16-001357-NO
  WILLIAM GRESLEY, MATTHEW KAMPS,
  SEBASTIEN LEBON, BERTRAND THIBAULT,
  MICHAEL CHAMPRENAULT, DANIEL
  MOORE, and NICOLAS PELFRENE,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before July 3, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 24, 2019

                                                                               Clerk